
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


        This Amended and Restated Employment Agreement (the "Agreement") dated
as of September 30, 2003, is entered between La Quinta Corporation (the
"Company") and Wayne B. Goldberg (the "Executive").

        WHEREAS, the Company and the Executive have previously entered into a
letter agreement regarding employment which they wish to amend and restate in
its entirety as set forth in this Agreement, pursuant to which the Executive
will be employed by the Company in accordance with the terms and conditions
stated below;

        NOW, THEREFORE, for good and valuable consideration, the delivery and
receipt of which is hereby acknowledged by the parties hereto, respectively,
said parties hereby agree as follows:


ARTICLE I

Employment, Duties and Responsibilities


        1.1   Employment. The Executive shall serve as the Senior Vice
President—Operations of the Company. The Executive hereby accepts such continued
employment. The Executive agrees to devote substantially all of his time and
efforts to promoting the interests of the Company.

        1.2   Duties and Responsibilities. Subject to the supervision of and
direction by the Chief Executive Officer and President, the Executive shall
perform such duties as are customarily associated with the position of Senior
Vice President—Operations of the Company, and such related duties and
responsibilities with comparable levels of responsibilities and skill set
requirements as the Company may assign, from time to time.

        1.3   Base of Operation. The Executive's principal base of operation for
the performance of his duties and responsibilities under this Agreement shall be
the offices of the Company in Dallas, Texas.


ARTICLE II

Term

        2.1   Term. The term of this Agreement (the "Term") shall commence on
the date of this Agreement as indicated above, and shall continue for a period
of three years from the commencement date hereof. The Term and this Agreement
will be renewed automatically thereafter for successive one-year terms unless
6 months notice of non-renewal is given by either party to the other. Regardless
of the term remaining on this Agreement determined as provided above, upon the
occurrence of a Change of Control of the Company, the Term of this Agreement
shall not expire until the later of the end of the remaining term then in effect
or two years from the date of such Change of Control.


ARTICLE III

Compensation and Expenses

        3.1   Salary and Benefits. As compensation and consideration for the
performance by the Executive of his obligations under this Agreement, the
Executive shall be entitled to the following (subject, in each case, to the
provisions of Article V hereof):

        (a)   The Company shall pay the Executive a base salary, payable in
accordance with the ordinary payment procedures of the Company and subject to
such withholdings and other ordinary employee deductions as may be required by
law. The total base salary paid to the Executive through the date of his next
regular annual salary review shall be $225,000. The base salary to be paid the
Executive during the Term for subsequent years shall be reviewed on an annual
basis, by

--------------------------------------------------------------------------------

the Board of Directors of the Company (the "Board") or by the Compensation
Committee of the Board, (the "Compensation Committee") subject to increase based
upon performance and competitive market data as determined by the Compensation
Committee in its sole discretion. In no event shall such base salary be less
than $225,000 per annum.

        (b)   The Executive shall participate during the Term in the annual cash
bonus plan maintained by the Company, subject to the performance goals and
procedures established by the Compensation Committee, from time to time. Subject
to the terms and conditions of the annual cash bonus plan, the Executive's base
target bonus opportunity for each fiscal year for satisfaction of goals for such
fiscal year shall be 50 percent of the Executive's base salary as actually paid
in the applicable calendar year ("Base Target"). In the event the Executive
significantly exceeds annual goals for any fiscal year, he may receive a cash
bonus of up to 100 percent of the Executive's base salary as actually paid in
the applicable calendar year. Actual payments under the annual cash bonus plan
will be determined by the Compensation Committee, in its sole discretion.

        (c)   The Executive shall participate during the Term in such
retirement, pension, health, disability and medical insurance plans, and in such
other employee benefit plans and programs, as may be maintained from time to
time during the Term by the Company for the benefit of the employees of the
Company, in each case to the extent and in such manner available to other
executive officers of the Company and subject to the terms and provisions of
such plans or programs.

        (d)   The Executive shall be entitled to an annual paid vacation period
(but not necessarily consecutive vacation weeks) during the Term, in accordance
with the Company's employee benefit policies, but in no event less than four
weeks per year.

        3.2   Expenses. The Company will reimburse the Executive for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder during the Term subject, however, to the Company's policies
relating to business-related expenses as in effect from time to time during the
Term.

        3.3   Long Term Incentives. The Company may provide the Executive with
additional opportunities to earn long-term incentive awards in the future, from
time to time, at levels that are competitive with external market place
opportunities for the Executives' position and in line with the Company's
compensation philosophies as in effect, from time to time, as may be approved by
the Compensation Committee, in its sole discretion.

        As compensation and in consideration for the performance by the
Executive of his obligations under his prior employment letter agreement and
this Employment Agreement, the Executive has received the following (subject, in
each case, to the provisions of Article V hereof):

        (a)   Performance Shares. The Company has granted awards to the
Executive and may grant additional awards in the future of shares of the common
stock of La Quinta Corporation and shares of the common stock of La Quinta
Properties, Inc. which are paired for trading purposes ("Paired Shares") in
accordance with the provisions of the Agreements pursuant to which such awards
have been or will be granted (the "Award Agreements") and the terms of the La
Quinta Corporation 1995 Share Award Plan, the La Quinta Corporation 2002 Share
Award Plan and any additional or modified plans as may be adopted from time to
time, as applicable, (the "Award" of the "Performance Shares" under the
"Plans").

        (b)   Stock Options. The Company has also granted to the Executive
options to purchase Paired Shares and may grant additional awards in the future
(the "Options") in accordance with the provisions of the Agreements pursuant to
which such awards have been or will be granted (the "Option Agreements") and the
terms of the Plans.

2

--------------------------------------------------------------------------------




        In the event of a Change in Control (as hereafter defined and provided
for in Section 5.7), all Performance Shares and Options shall become fully
vested immediately prior to the consummation of the Change in Control.

        3.4   Automobile Allowance. In lieu of an automobile furnished by the
Company, the Executive shall receive an automobile allowance of $1,100 per
month. All gas, insurance, and maintenance will be at the Executive's expense.


ARTICLE IV

Exclusivity, Etc.

        4.1   Exclusivity. The Executive agrees to perform his duties,
responsibilities and obligations hereunder efficiently and to the best of his
ability. The Executive agrees that he will devote substantially all of his
working time, care and attention and best efforts to such duties,
responsibilities and obligations throughout the Term. The foregoing shall not be
interpreted to prohibit the Executive from serving as director or trustee of one
or more corporations or foundations (either for-profit or not-for-profit) other
than the Company, after obtaining consent from the Board, which shall not be
unreasonably withheld. The Executive also agrees so long as he is employed by
the Company that he will not engage in any other business activities, pursued
for gain, profit or other pecuniary advantage, that are competitive with the
activities of the Company.

        4.2   Other Business Ventures. The Executive agrees that, so long as he
is employed by the Company, he will not own, directly or indirectly, any
controlling or substantial stock or other beneficial interest in any business
enterprise which is engaged in, or competitive with, any business engaged in by
the Company. Notwithstanding the foregoing, the Executive may own, directly or
indirectly, up to 5% of the outstanding capital stock of any business having a
class of capital stock which is traded on any national stock exchange or in the
over-the-counter market.

        4.3   Confidentiality. The Executive agrees that he will not, at any
time during or after the Term, make use of or divulge to any other person, firm
or corporation any trade or business secret, process, method or means, or any
other confidential information concerning the business or policies of the
Company, which he may have learned in connection with his employment hereunder.
For purposes of this Agreement, a "trade or business secret, process, method or
means, or any other confidential information" shall mean and include written
information treated as both confidential and as a trade secret by the Company.
The Executive's obligation under this Section 4.3 shall not apply to any
information which (a) is known publicly; (b) is in the public domain or
hereafter enters the public domain without the fault of the Executive; (c) is
known to the Executive prior to his receipt of such information from the
Company, as evidenced by written records of the Executive; or (d) is hereafter
disclosed to the Executive by a third party not under an obligation of
confidence to the Company. The Executive agrees not to remove from the premises
of the Company, except as an employee of the Company in pursuit of the business
of the Company or except as specifically permitted in writing by the Company,
any document or other object containing or reflecting any such confidential
information. The Executive recognizes that all such documents and objects,
whether developed by him or by someone else, will be the sole and exclusive
property of the Company. Upon termination of his employment hereunder, the
Executive shall forthwith deliver to the Company all such confidential
information, including without limitation all lists of lessees, customers,
correspondence, accounts, records and any other documents or property made or
held by him or under his control in relation to the business or affairs of the
Company, and no copy of any such confidential information shall be retained by
him. The provisions of this Section 4.3 shall survive any termination of this
Agreement.

        4.4   Noncompetition and Non Disparagement. During the period commencing
on the date hereof and ending on the first anniversary of the date on which the
Executive's employment is terminated, (the "Restricted Period") whether before
or after the Term the Executive shall not, directly or

3

--------------------------------------------------------------------------------

indirectly, whether as an employee, consultant, independent contractor, partner,
joint venturer or otherwise, (A) solicit or induce, or in any manner attempt to
solicit or induce, any person employed by, or as agent of, the Company to
terminate such person's employment or agency, as the case may be, with the
Company or (B) divert, or attempt to divert, any person, concern, or entity from
doing business with the Company (including entering into a lease), nor will he
attempt to induce any such person, concern or entity to cease being a lessee,
customer or supplier of the Company. Furthermore, during the Restricted Period,
the Executive shall not make disparaging remarks about the Company. If the
Executive is terminated by the Company for other than Cause or by the Executive
for Good Reason, or after a Change of Control and Executive Termination Event,
the provisions of this Section 4.4 relating to non-competition shall not be
binding on Executive. The provisions of this Section 4.4 shall survive the
termination of this Agreement.


ARTICLE V

Termination

        5.1   Termination by the Company.

        (a)   The Company shall have the right to terminate the Executive's
employment at any time with or without "Cause". For purposes of this Agreement,
"Cause" shall mean that, prior to any termination the Executive shall have
committed: (i) an act of willful misconduct, fraud, embezzlement, theft, or any
other act constituting a felony, involving moral turpitude or causing material
harm, financial or otherwise, to the Company; (ii) a demonstrably intentional
and deliberate act or failure to act, including a gross neglect in duties,
(other than as a result of incapacity due to physical or mental illness), which
is committed in bad faith by the Executive, which causes or can be expected to
cause material financial injury to the Company; or (iii) an intentional and
material breach of this Agreement that is not cured by the Executive within
30 days after written notice from the President and Chief Executive Officer
specifying the breach and requesting a cure. For purposes of this Agreement, no
act, or failure to act, on the part of the Executive shall be deemed
"intentional" if it was due primarily to an error in judgment or negligence, but
shall be deemed "intentional" only if done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for "Cause" hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the Board then in office at
a meeting of the Board of Directors called and held for such purpose (after
reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard before the Board), finding that, in the
good faith opinion of the Board, the Executive had committed an act set forth
above and specifying the particulars thereof in detail. Nothing herein shall
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.

        (b)   The end of the Term, due to the exercise by the Company of its
non-renewal right under Section 2.1, shall also constitute termination by the
Company of the Executive's employment, with the giving of such notice by the
Company creating a severance payment obligation, which is payable at the end of
the notice period.

        5.2   Death. In the event the Executive dies during the Term, this
Agreement shall automatically terminate, such termination to be effective on the
date of the Executive's death.

        5.3   Disability. In the event that the Executive shall suffer a
disability which shall have prevented him from performing satisfactorily his
obligations hereunder for a period of at least 120 consecutive days, the Company
shall have the right to terminate this Agreement, such termination to be
effective upon the giving of notice thereof to the Executive in accordance with
this Agreement.

4

--------------------------------------------------------------------------------


        5.4   Termination by the Executive for Good Reason. The Executive's
employment may be terminated during the Term by the Executive for Good Reason,
by giving to the Company 30 days advance written notice specifying the event or
circumstance which the Executive alleges constitutes Good Reason. Such notice of
resignation will take effect, if not revoked by the Executive, at the conclusion
of such thirty-day period. For purposes of this Agreement, the following
circumstances shall constitute "Good Reason" if not cured prior to the
expiration of such thirty-day period:

        (a)   the assignment to the Executive of duties that are materially
inconsistent with the Executive's position or with his authority, duties or
responsibilities as contemplated by Sections 1.1 and 1.2 of this Agreement, or
any other action by the Company or its successor which results in a material
diminution or material adverse change in such position, authority, duties or
responsibilities;

        (b)   any material breach by the Company or its successor of the
provisions of this Agreement;

        (c)   the Company shall relocate its principal executive offices or
require the Executive to have his principal location of work changed, in either
case, to any location which is in excess of 45 miles from its current location;
or

        (d)   the reduction of the Executive's base salary below its then
current level or the reduction of the Executive's Base Target bonus percentage
factor.

        5.5   Effect of Termination.

        (a)   In the event of termination of the Executive's employment for any
reason or by reason of the Executive's death or disability, the Company shall
pay to the Executive (or his beneficiary in the event of his death) within
30 days after termination of employment any base salary, bonus, vested benefits
in accordance with the Company's plans, and any other compensation earned but
not paid to the Executive prior to the effective date of such termination and,
other than the circumstances of termination by the Company for Cause or by the
Executive voluntarily without Good Reason, the pro rata amount of the annual
cash bonus payable under the plan based on the Base Target bonus for the year
during which such termination occurs, based on the number of days worked during
such year. Upon such termination, the Company's obligation to pay base salary,
annual bonus and long term incentives ceases except to the extent vested, in
accordance with the plans, or as otherwise payable pursuant to this Agreement.

        (b)   In the event of termination of the Executive's employment (other
than a termination following a Change of Control as hereafter defined and
provided for in Section 5.7, which shall govern in such event) (i) by the
Company other than for Cause or (ii) by the Executive for Good Reason, (subject
to the signing by the Executive of the Company's standard form of general
release of employment claims as generally used prior to the Change in Control
and the expiration of the statutory revocation period) the Company shall pay to
the Executive, within 30 days after termination of employment in addition to the
amounts described in Section 5.5(a) hereof, a lump sum equal to one time the sum
of Executive's then current base salary and then current Base Target bonus.

        (c)   In the event of the termination of the Executive's employment
(other than a termination following a Change in Control as hereafter defined and
provided for in Section 5.7, which shall govern in such event) (i) by the
Company other than for Cause, (ii) by the Executive for Good Reason or (iii) on
account of the Executive's death or disability, for 12 months (or, if later, the
date the Executive becomes eligible for Medicare if his employment terminates on
account of disability) following the Termination Date, the Company shall arrange
to provide the Executive with insurance benefits (medical, dental, life and
disability) on the same terms and conditions applicable to active executive
officers of the Company, and in the event of the Executive's death, the Company
shall arrange to provide the Executive's surviving spouse and dependents with
such

5

--------------------------------------------------------------------------------




benefits if they were provided with such benefits by the Company at the time of
the Executive's death. If and to the extent that such benefits shall not or
cannot be paid or provided under any policy, plan, program or arrangement of the
Company solely due to the fact that the Executive is no longer an officer or
employee of the Company, then the Company shall pay to the Executive, his
dependents and beneficiaries, the amount of premiums that would have been
incurred by the Company were the Company able to provide such coverage through
its plan, program or arrangement. Such benefits shall be discontinued prior to
the end of the specified continuation period if the Executive receives
comparable coverage from a subsequent employer (except to the extent that the
subsequent employer does not cover the preexisting medical conditions of the
Executive or a previously covered member of the Executive's family).

        5.6   Termination Following a Change of Control.

        (a)   Definitions. As used herein, the following terms shall have the
following meanings:

        (i)    Change in Control. "Change in Control" shall mean

        (1)   any transaction, or series of transactions, including, but not
limited to any merger, consolidation, or reorganization, which results when any
"person" as defined in Section 3(a)(9) of the Securities Exchange Act of 1934
(the "Exchange Act") and as used in Sections 13(d) and 14(d) thereof, including
a "group" as defined in Section 13(d) of the Exchange Act, but excluding the
Company, any subsidiary of the Company, and any employee benefit plan sponsored
or maintained by the Company or any subsidiary of the Company, directly or
indirectly, becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing more than 50% of the
combined voting power of the Company's then outstanding securities;

        (2)   when, during any period of 24 consecutive months the individuals
who, at the beginning of such period, constitute the Board (the "Incumbent
Directors") cease for any reason other than death to constitute at least a
majority of the Board; provided, however, that a director who was not a director
at the beginning of such 24-month period shall be deemed to have satisfied such
24-month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 24-month period) or by prior
operation of this Section; or

        (3)   upon the closing of a transaction comprising: a stockholder
approved plan of complete liquidation of the Company; or an agreement for the
sale or disposition of substantially all of the Company's assets; or a merger,
consolidation, or reorganization of the Company in which stockholders of the
Company immediately prior to the transaction own less than 50% of the combined
voting power of the surviving entity.

        (ii)   "Termination Date" shall mean the date on which the Executive's
employment with the Company is terminated.

        (b)   Termination by the Company. Following a Change in Control, the
Executive's employment may be terminated by the Company (a "Company Termination
Event") and the Executive shall not be entitled to the severance benefits
provided under Section 5.7, provided that the Executive's termination occurs as
a result of one or more of the following events:

        (i)    The Executive's death;

        (ii)   The Executive's disability, provided the Executive actually
begins to receive disability benefits pursuant to the long-term disability plan
in effect for senior executives of the Company immediately prior to the Change
in Control; or

6

--------------------------------------------------------------------------------




        (c)   Executive Termination Event. If at any time during the two year
period commencing on the date of a Change in Control (except as provided in
clause (ii)(5) below to which the time period stated therein shall apply), the
Company or the Executive terminates his employment following the occurrence of
one or more of the following events (each, an "Executive Termination Event"),
the Executive shall be entitled to the severance benefits provided in
Section 5.7 below:

        (i)    Any termination by the Company of the Executive's employment
during such two year period for any reason, other than for Cause, as a result of
the Executive's death, or by reason of the Executive's disability and the actual
receipt of disability benefits pursuant to the long-term disability plan in
effect for senior executives of the Company immediately prior to the Change in
Control.

        (ii)   Termination by the Executive of his employment with the Company
at any time within two years after the Change in Control (except as provided in
clause (5) below to which the time period stated therein shall apply), upon the
occurrence of any of the following events:

        (1)   The Company's failure to elect, re-elect or otherwise maintain the
Executive in the office or position in the Company which the Executive held
immediately prior to a Change in Control.

        (2)   A significant, adverse change (increase or decrease) in the nature
or scope of the authorities, powers, functions, responsibilities or duties
attached to the position with the Company which the Executive held immediately
prior to the Change in Control, or a reduction in the aggregate of the
Executive's base pay or annual incentive bonus opportunity (and relative level
of goal achievement) in which the Executive participated immediately prior to
the Change in Control, or the termination of the Executive's rights to any
employee benefits to which he was entitled immediately prior to the Change in
Control, or a reduction in scope or value of such benefits, without prior
written consent of the Executive, any of which is not remedied within 10
calendar days after receipt by the Company of a written notice from the
Executive of such change, reduction, or termination, as the case may be;

        (3)   The Company or its successor becomes a subsidiary of another
company and the Executive does not hold the position stated in Section 1.1 of
the ultimate parent company;

        (4)   The Company shall relocate its principal executive offices, or
require the Executive to have his principal location of work changed, to any
location which is in excess of 45 miles from the location thereof immediately
prior to the Change in Control;

        (5)   In the event of the consummation of a Change in Control event with
Accor S.A. or any of its affiliates, for a period of thirty (30) days
thereafter, the Executive may terminate his employment for any reason upon
delivery of written notice to the Company;

        (6)   Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto.

        5.7   Severance Benefits. In the event the Executive's employment is
terminated within two years of the date of a Change in Control as a result of an
Executive Termination Event, the Executive shall be entitled to the benefits set
forth below, subject to the signing by the Executive of the Company's standard
form of general release of employment claims as generally used prior to the
Change in Control and the expiration of any statutory revocation period. All
amounts payable under this Section 5.7(a) (b) (c) and (d) shall be paid to the
Executive in one lump sum within 30 days after his termination of employment.

7

--------------------------------------------------------------------------------

        (a)   The Company shall pay to the Executive an amount equal to two
times the greater of: (i) average of his annual base salary for the three fiscal
years (or such fewer fiscal years that the Executive is actually employed by the
Company) preceding the Change in Control or (ii) his then current base salary
("average Base Salary") and two times the greater of: i) the average of his cash
bonuses paid with respect to the last two fiscal years (or such fewer fiscal
years that the Executive is actually employed by the Company) preceding the
Change in Control, or ii) his Base Target bonus.

        (b)   The Company shall pay the Executive his full base salary through
the Executive's Termination Date. The Company shall also pay the Executive an
amount equal to the pro rata amount of the Base Target bonus award available to
the Executive under the bonus plan during the year of termination, based on the
number of days of the year elapsed prior to the Termination Date. Any cash-based
long-term incentives shall be cashed out on a pro-rata basis, based on the
greater of actual goal achievement or target.

        (c)   All Performance Shares, Options, Award Grants and retirement
benefits (such as 401k) shall become vested in accordance with the applicable
plan documents as in effect on the dates of the respective grants.

        (d)   The Company will provide outplacement assistance from a service
selected by the Executive for a period of one year from the Termination Date.
All associated costs will be paid by the Company, up to a maximum of thirty
percent (30%) of the Executive's average Base Salary.

        (e)   For a period of two years following the Executive's termination of
employment the Company shall arrange to provide the Executive with insurance
benefits (medical, dental, life and disability) substantially similar to those
which the Executive was receiving or entitled to receive immediately prior to
the Termination Date with all costs paid by the Company. If and to the extent
that such benefits shall not or cannot be paid or provided under any policy,
plan, program or arrangement of the Company solely due to the fact that the
Executive is no longer an officer or employee of the Company, then the Company
shall pay to the Executive, his dependents and beneficiaries, the amount of
premiums that would have been incurred by the Company were the Company able to
provide such coverage through its plan, program or arrangement. Such insurance
benefits shall be discontinued prior to the end of the specified continuation
period if the Executive receives comparable coverage from a subsequent employer
(except to the extent that the subsequent employer does not cover the
preexisting medical conditions of the Executive or a previously covered member
of the Executive's family).

        5.8   Other Rights. A termination of the Executive's employment by the
Company pursuant to this Agreement or by the Executive shall not affect
adversely any rights which the Executive may have pursuant to any agreement,
employment contract, policy, plan, program or arrangement of the Company
providing employee benefits, which rights shall be governed by the terms of such
employee benefit plan.

        5.9   Retirement. The Executive will be entitled to retirement benefits
and all other applicable benefits if any, pursuant to the terms of any of the
Company's plans. The Company's obligation to pay base salary, annual bonus and
long-term incentives ceases upon retirement except to the extent vested, in
accordance with the plans, or as otherwise payable pursuant to this Agreement.


ARTICLE VI

Indemnification

        The Company will indemnify the Executive to the fullest extent that
would be permitted by law (including a payment of expenses in advance of final
disposition of a proceeding) as in effect at the time of the subject act or
omission, or by the charter or by-laws of the Company as in effect at such

8

--------------------------------------------------------------------------------


time, or by the terms of any indemnification agreement between the Company and
the Executive, whichever affords greatest protection to the Executive, and the
Executive shall be entitled to the protection of any insurance policies the
Company may elect to maintain generally for the benefit of its officers and/or,
during the Executive's service in such capacity (if applicable), directors (and
to the extent the Company maintains such an insurance policy or policies, in
accordance with its or their terms to the maximum extent of the coverage
available for any Company officer or director); against all costs, charges and
expenses whatsoever incurred or sustained by the Executive (including but not
limited to any judgment entered by a court of law) at the time such costs,
charges and expenses are incurred or sustained, in connection with any action,
suit or proceeding to which the Executive may be made a party by reason of his
being or having been an officer or employee of the Company, or serving as a
director, officer or employee of an affiliate of the Company, at the request of
the Company, other than any action, suit or proceeding brought against the
Executive by or on account of his breach of the provisions of an employment
agreement with a third party that has not been disclosed by the Executive to the
Company. The provisions of this Article VI shall survive any termination of this
Agreement.


ARTICLE VII

Taxes and Miscellaneous Other Provisions

        7.1   Tax Considerations. Notwithstanding anything herein to the
contrary, in the event any payments or benefits provided to the Executive
hereunder upon a Change in Control are determined by the Company to be subject
to the tax imposed by Section 4999 of the Internal Revenue Code (the "Code",
with all Code Section references used herein being deemed to include any
regulations thereunder), or any similar federal or state excise tax, FICA tax,
or any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties are
hereinafter collectively referred to as the "Excise Tax"), the Company shall pay
to the Executive at the time specified in Section 5.5 (b) or 5.7 above
(whichever applies), an additional amount (the "Gross-Up Payment") such that
after the payment by the Executive of all federal, state, or local income taxes,
Excise Taxes, FICA tax, or other taxes (including any interest or penalties
imposed with respect thereto) imposed upon the receipt of the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed on the severance payments and benefits provided herein.

        (a)   For purposes of determining whether any payments or benefits to
the Executive hereunder will be subject to the Excise Tax and the amount of such
Excise Tax:

        (i)    all payments or benefits received or to be received by the
Executive in connection with a Change in Control or the termination of
employment (whether pursuant to the terms of this Agreement or of any other
plan, arrangement or agreement with the Company) shall be treated as "parachute
payments" within the meaning of Section 280G(b)(2) of the Code, and all "excess
parachute payments" within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of tax counsel selected by the
Company and acceptable to the Executive, such payments or benefits (in whole or
in part) do not constitute parachute payments under Section 280G of the Code, or
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code;

        (ii)   the amount of the severance payments which shall be treated as
subject to the Excise Tax shall be equal to the amount of excess parachute
payments within the meaning of Sections 280G(b)(1) and (4) (after applying
clause (a), above); and

        (iii)  the parachute value of any noncash benefits or any deferred
payment or benefit shall be determined by Company in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

9

--------------------------------------------------------------------------------




        (b)   If the Excise Tax is subsequently determined to be less than the
amount taken into account hereunder at the time of termination of employment,
the Executive shall repay to the Company, at the time the reduction in Excise
Tax is finally determined, the portion of the Gross-Up Payment attributable to
such reduction. If the Excise Tax is determined to exceed the amount taken into
account hereunder at the time of termination of employment, the Company shall
make an additional Gross-Up Payment to the Executive in respect of such excess
at the time the amount of such excess is finally determined. The Executive shall
notify the Company in writing of any claim by the Internal Revenue Service that,
if successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later that ten
business days after the Executive is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30 calendar day period following the date on which it gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

        (i)    give the Company any information reasonably requested by the
Company relating to such claim,

        (ii)   take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (iii)    cooperate with the Company in good faith in order to
effectively contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including legal and accounting fees and additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax, FICA tax or
income tax (including interest and penalties with respect thereto) imposed as a
result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this section, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis, and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

        If any such claim referred to in this Section is made by the Internal
Revenue Service and the Company does not request the Executive to contest the
claim within the 30 calendar day period

10

--------------------------------------------------------------------------------


following notice of the claim, the Company shall pay to the Executive the amount
of any Gross-Up Payment owed to the Executive, but not previously paid pursuant
to Section 7.1(b), immediately upon the expiration of such 30 calendar day
period. If any such claim is made by the Internal Revenue Service and the
Company requests the Executive to contest such claim, but does not advance the
amount of such claim to the Executive for purposes of such contest, the Company
shall pay to the Executive the amount of any Gross-Up Payment owed to the
Executive, but not previously paid under the provisions of Section 7.1(b),
within 5 business days of a Final Determination of the liability of the
Executive for such Excise Tax. For purposes of this Agreement, a "Final
Determination" shall be deemed to occur with respect to a claim when (i) there
is a decision, judgment, decree or other order by any court of competent
jurisdiction, which decision, judgment, decree or other order has become final,
i.e., all allowable appeals pursuant to this section have been exhausted by
either party to the action, (ii) there is a closing agreement made under
Section 7121 of the Code, or (iii) the time for instituting a claim for refund
has expired, or if a claim was filed, the time for instituting suit with respect
thereto has expired.

        If, after the receipt by the Executive of an amount advanced by the
Company pursuant to this section, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of this Section) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to this Section, a determination is made by the
Internal Revenue Service that the Executive is not entitled to any refund with
respect to such claim and the Company does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of 30
calendar days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

        7.2   No Set-Off. There shall be no set-off or counterclaim against, or
delay in, any payment of severance benefits by the Company to the Executive
provided for in this Agreement with respect to any claim against or debt or
obligation of the Executive, whether arising hereunder or otherwise except for
insurance benefits as provided in Sections 5.5(c) or 5.7(e).

        7.3   No Mitigation Obligation. The Executive's benefits hereunder shall
be payable to him as severance pay in consideration of his services under this
Agreement. The Company hereby acknowledges that it will be difficult, and may be
impossible, for the Executive to find reasonably comparable employment following
the Termination Date. Accordingly, the parties hereto expressly agree that the
payment of the severance benefits by the Company to the Executive in accordance
with the terms of this Agreement will be liquidated damages, and that the
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall any
profits, income, earnings or other benefits from any source whatever create any
mitigation, offset, reduction or any other obligation on the part of the
Executive hereunder or otherwise.

        7.4   Enforcement Costs. The Company is aware that, upon the occurrence
of a Change in Control, the Board of Directors or a shareholder of the Company,
or the Company's successor in interest, may then cause or attempt to cause the
Company to refuse to comply with its obligations under this Agreement, or may
cause or attempt to cause the Company to institute, or may institute litigation
seeking to have this Agreement declared unenforceable, or may take, or attempt
to take, other action to deny the Executive the benefits intended under this
Agreement. In these circumstances, the purpose of this Agreement could be
frustrated. It is the intent of the Company that the Executive not be required
to incur the expenses associated with the enforcement of his rights under this
Agreement by litigation or other legal action, nor be bound to negotiate any
settlement of his rights hereunder under threat of incurring such expenses
because the cost and expense thereof would substantially detract from

11

--------------------------------------------------------------------------------


the benefits intended to be extended to the Executive hereunder. Accordingly, if
following a Change in Control the Executive should conclude in good faith that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other legal action designed to deny, diminish or to recover from the Executive
the benefits intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain legal counsel
of his choice at the expense of the Company to represent the Executive in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company. The reasonable fees and expenses of
counsel selected from time to time by the Executive as provided herein shall be
paid or reimbursed to the Executive by the Company on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by his
counsel in accordance with its customary practices. In any action involving this
Agreement, the Executive shall be entitled to prejudgment interest on any
amounts found to be due him as of the date such amounts would have been payable
to the Executive pursuant to this Agreement at an annual rate of interest of
10%.

        7.5   Arbitration. The Company and the Executive hereby agree that
certain issues and/or disagreements arising in connection with this Agreement
shall be settled by arbitration. Accordingly, in the event the Company or the
Executive believes that the other party has violated any provision of this
Agreement, including but not limited to any action by the Company which the
Executive believes would entitle the Executive to terminate his employment with
severance benefits in accordance with Article V hereof, the party alleging such
violation shall notify the other party in writing of such alleged violation. In
the event the party receiving such violation notice disagrees with the position
taken by the other party in such written notice, the recipient of the violation
notice may, within 20 days of receipt of such written notice, notify the other
party, in writing, that it has elected to submit such disagreement to
arbitration. Arbitration of such dispute shall be settled in Dallas, Texas, in
accordance with the then applicable rules of the American Arbitration
Association. The Company shall bear all costs associated with such arbitration.
In the event the party receiving a violation notice does not elect to submit any
issue or disagreement to arbitration within 10 days of its receipt of the
written violation notice, such party will be deemed to have accepted the
position taken in such written notice. Notwithstanding anything herein to the
contrary, neither the Company nor the Executive shall be required to arbitrate
the basis of any involuntary termination of the Executive's employment with the
Company by the Company or its successor.

        7.6   Employment Rights. Nothing expressed or implied in this Agreement
shall create any right or duty on the part of the Company or the Executive to
have the Executive remain in the employment of the Company prior to any Change
in Control, provided, however, that any event which would constitute an
Executive Termination Event had a Change in Control occurred following the
commencement of active negotiations with a third party (which negotiations are
evidenced by the delivery of evaluation material) that ultimately results in a
Change in Control shall be deemed to be a termination or removal of the
Executive by the Company other than for Cause after a Change in Control for
purposes of this Agreement.

        7.7   Benefit of Agreement; Assignment; Beneficiary. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns, including, without limitation, any corporation or person which may
acquire all or substantially all of the Company's assets or business, or with or
into which the Company may be consolidated or merged. This Agreement shall also
inure to the benefit of, and be enforceable by, the Executive and his personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to the Executive hereunder if he had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive's beneficiary, devisee, legatee or other designee, or
if there is no such designee, to the Executive's estate.

12

--------------------------------------------------------------------------------


        7.8   Notices. Any notice required or permitted hereunder shall be in
writing and shall be sufficiently given if personally delivered or if sent by
telegram or telex or by registered or certified mail, postage prepaid, with
return receipt requested, addressed:

        (a)   in the case of the Company, La Quinta Corporation, 909 Hidden
Ridge, Suite 600, Irving, Texas 75038, Attention: General Counsel; and

        (b)   in the case of the Executive, to Wayne B. Goldberg, 1202 Earlston
Court, Southlake, TX 76092, or such other address as the Executive may specify
in writing to the Company.

        7.9   Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties hereto with respect to the terms and conditions of the
Executive's employment during the Term and supersedes any and all prior
agreements and understandings, whether written or oral, between the parties
hereto with respect to compensation due for services rendered hereunder. This
Agreement may not be changed or modified except by an instrument in writing
signed by both of the parties hereto.

        7.10 Waiver. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

        7.11 Headings. The article and section headings herein are for
convenience of reference only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.

        7.12 Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the internal laws of the State of Texas
without reference to the principles of conflict of laws.

        7.13 Agreement to Take Actions. Each party hereto shall execute and
deliver such documents, certificates, agreements and other instruments, and
shall take such other actions, as may be reasonably necessary or desirable in
order to perform his or its obligations under this Agreement or to effectuate
the purposes hereof.

        7.14 Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary for the intended preservation of the rights and obligations under this
Agreement.

        7.15 Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

        7.16 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        7.17 Corporate Authorization. The Company hereby represents that the
execution, delivery and performance by the Company of this Agreement are within
the corporate powers of the Company, and that the President and Chief Executive
Officer has the requisite authority to bind the Company hereby.

        7.18 Third Party Agreements and Rights. The Executive represents to the
Company that the Executive's execution of this Agreement, the Executive's
employment with the Company and the performance of the Executive's duties for
the Company will not violate any obligations the Executive may have to any
employer, former employer or other party, and the Executive does not possess
tangible embodiments of non-public information belonging to or obtained from any
such previous employment or other party. Further, the Executive represents and
acknowledges that to the extent that he is under any continuing obligation under
any agreement with any employer, former employer or

13

--------------------------------------------------------------------------------


other party with regard to non-solicitation, non-inducement and confidentiality,
he shall not violate any such obligation.

        7.19 Litigation and Regulatory Cooperation. During and after the
Executive's employment, the Executive shall reasonably cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that transpired while the Executive was employed
by the Company; provided, however, that such cooperation shall not materially
and adversely affect the Executive or expose the Executive to an increased
probability of civil or criminal litigation. The Executive's cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after the Executive's employment, the Executive also shall cooperate fully
with the Company in connection with any investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while the Executive was employed by the
Company. The Company shall also provide the Executive with compensation on an
hourly basis (to be derived from his then current or last applicable level of
base compensation, as paid by the Company) for requested litigation and
regulatory cooperation that occurs after his termination of employment, and
reimburse the Executive for all costs and expenses incurred in connection with
his performance under this Section 7.19, including, but not limited to,
reasonable attorneys' fees and costs.

        IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of the date first above written.

    LA QUINTA CORPORATION
 
 
By:
/s/  FRANCIS W. CASH      

--------------------------------------------------------------------------------


 
 
Name: Francis W. Cash
As its: President and Chief Executive Officer
 
 
EXECUTIVE
 
 
/s/  WAYNE B. GOLDBERG      

--------------------------------------------------------------------------------

Name: Wayne B. Goldberg


14

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
ARTICLE I Employment, Duties and Responsibilities
ARTICLE II Term
ARTICLE III Compensation and Expenses
ARTICLE IV Exclusivity, Etc.
ARTICLE V Termination
ARTICLE VI Indemnification
ARTICLE VII Taxes and Miscellaneous Other Provisions
